Case 1:15-cv-07130-AT-SDA Document 339 Filed 07/10/20 Page 1 of 1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
GEORGE PACKARD, EDWARD BECK, DOC#
MICHELLE BERGER, ARI COWAN, DATE FILED: 7/10/2020

 

individually and on behalf of all others similarly
situated,

 

Plaintiffs,
-against- 15 Civ. 7130 (AT)
CITY OF NEW YORK, a municipal entity, ORDER
Defendant.

 

ANALISA TORRES, District Judge:

It is ORDERED that the parties shall appear for a conference on July 16, 2020, at 11:00
a.m., to discuss Defendant’s motion to adjourn the trial in this action, ECF No. 337.

The conference will proceed using the Court’s videoconferencing software. Chambers
will email the parties instructions on how to participate in the conference. Members of the
public may access the proceeding by calling (917) 933-2166, and entering conference ID

937312571.
SO ORDERED.

Dated: July 10, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
